962 F.2d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sylvester M. PARHAM, Plaintiff-Appellant,v.Andres J. WINSTON;  Doctor FRY;  Deputy BALLOS, Defendants-Appellees.
No. 91-6649.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 26, 1991Decided:  May 8, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-91-701-AM)
Sylvester M. Parham, Appellant Pro Se.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Sylvester M. Parham appeals from the district court's order dismissing his complaint under 42 U.S.C. § 1983 (1988), without prejudice, for failure to comply with a court order.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Parham v. Winston, No. CA-91-701-AM (E.D. Va.  Aug. 26, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED